United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
INTERNAL REVENUE SERVICE,
)
Kansas City, MO, Employer
)
___________________________________________ )
R.A., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2014
Issued: May 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from an August 30, 2007 decision of the
Office of Workers’ Compensation Programs regarding his schedule award claim. He also
appealed a June 17, 2008 decision which denied merit review. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than 15 percent permanent impairment of
the right upper extremity for which he received a schedule award; and (2) whether the Office
properly denied appellant’s request for reconsideration pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 6, 2006 appellant, then a 58-year-old temporary file clerk, injured his right arm
when he stepped in a hole in the agency parking lot and fell. The Office accepted his claim for
sprain of the right shoulder/upper arm, contusion of the right shoulder and a full thickness tear of

the right rotator cuff. It authorized arthroscopic surgery which was performed on July 31, 2006.
Appellant stopped work on April 6, 2008.
Appellant came under the treatment of Dr. Richard Curnow, a Board-certified orthopedic
surgeon, who noted treating appellant from June 16 to July 3, 2006 for injuries to his right elbow
and shoulder sustained in a fall at work. Dr. Curnow diagnosed full thickness tear of the right
rotator cuff and performed acromioplasty with exploration and debridement of old mass
irreparable rotator cuff tear. In reports dated August 30, 2006 to January 22, 2007, he noted that
appellant was progressing well postoperatively with full range of motion and some weakness.
On January 22, 2007 Dr. Curnow advised that appellant reached maximum medical improvement
and estimated appellant’s impairment of the right shoulder at 30 percent. On May 7, 2007
appellant filed a claim for a schedule award.
On June 11, 2007 the Office referred appellant for a second opinion to Dr. George
Varghese, a Board-certified physiatrist, for an impairment rating in accordance with the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).1 In a July 16, 2007 report, Dr. Varghese reviewed the medical records and noted the
history of a full thickness rotator cuff tear, for which appellant underwent acromioplasty and
debridement of the rotator cuff. He found that right shoulder abduction was 130 degrees for two
percent impairment,2 adduction was 50 degrees for zero percent impairment,3 internal rotation
was 70 degrees for one percent impairment,4 external rotation was 50 degrees for one percent
impairment,5 flexion was 130 degrees for three percent impairment6 and extension was 50
degrees for zero percent impairment.7 In rating strength, Dr. Varghese referred to Table 16-35,
rating strength deficit for abduction at four, external rotation at three and internal rotation at two
or total muscle weakness of nine percent.8 He found that appellant had 15 percent impairment to
the right upper extremity under the A.M.A., Guides Combined Values Chart. Dr. Varghese
noted that appellant reached maximum medical improvement.
In a report dated July 16, 2007, an Office’s medical adviser concurred with Dr. Varghese
that appellant had 15 percent impairment of the right upper extremity due to loss range of motion
and strength deficits. The Office medical adviser noted that Dr. Varghese discussed range of
motion, chronic pain, sensory change and chronic weakness and properly cited to the appropriate
tables and figures in the A.M.A., Guides in support of his impairment rating.
1

A.M.A., Guides, (5th ed. 2001).

2

Id. at 477, Figure 16-43.

3

Id.

4

Id. at 479, Figure 16-46.

5

Id.

6

Id. at 476, Figure 16-40.

7

Id.

8

Id. at 510, 16-35.

2

In a decision dated August 30, 2007, the Office granted appellant a schedule award for 15
percent permanent impairment of the right upper extremity. The period of the award was from
July 16, 2007 to June 7, 2008 or 46.8 weeks.
In a letter dated June 3, 2008, appellant requested reconsideration of the August 30, 2007
schedule award. He asserted that his surgeon told him that his impairment was at least 30
percent. Appellant contended that he could not lift anything with his right arm and had not been
able to secure a job since being released on September 1, 2007 by the employing establishment.
In a decision dated June 17, 2008, the Office denied appellant’s reconsideration request
on the grounds that his letter did not raise substantive legal questions or include new and relevant
evidence and was therefore insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act9 and its
implementing regulations10 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for sprain of the right shoulder/upper arm,
contusion of the right shoulder and full thickness tear of the right rotator cuff. It authorized
arthroscopic surgery, which was performed on July 31, 2006. In a January 22, 2007 report,
Dr. Curnow advised that appellant had reached maximum medical improvement and that he had
permanent impairment of 30 percent due to his right shoulder injury. However, he did not
explain how he calculated this impairment rating pursuant to the A.M.A., Guides.11 It is well
established that an impairment estimate not based on the standards adopted by the Office is of
diminished probative value.12
On July 16, 2007 Dr. Varghese noted findings upon physical examination of the right
shoulder: for abduction was 130 degrees for two percent impairment,13 adduction was
9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where the
A.M.A., Guides are not properly followed).
12

See Carl J. Cleary, 57 ECAB 563 (2006).

13

See A.M.A., Guides 477, Figure 16-43.

3

50 degrees for zero percent impairment,14 internal rotation was 70 degrees for one percent
impairment,15 external rotation was 50 degrees for one percent impairment,16 flexion was 130
degrees for three percent impairment17 and extension was 50 degrees for zero percent
impairment.18 He found a total of percent impairment for loss range of motion. The Board notes
that these values for range of motion deficit conform to the A.M.A., Guides.
With regard to impairment for strength deficit, Dr. Varghese used Table 16-35. He
advised that right shoulder abduction was valued at four percent, external rotation was valued at
three percent and internal rotation was valued at two percent or total muscle weakness of nine
percent.19 The Office medical adviser also concurred in this finding. However, the Board notes
that pursuant to the A.M.A., Guides decreased strength cannot be rated in the presence of
decreased motion or painful conditions. The A.M.A., Guides provide that only in rare cases, if
the examiner believed that the individual’s loss of strength represents an impairment factor that
has not been considered adequately by other methods in the A.M.A., Guides, then the loss of
strength can be rated separately.20 In this instance, Dr. Varghese did not fully explain why
strength impairment was calculated in addition to the range of motion impairment. He did not
address whether the tall thickness tear of the rotator cuff warranted a separate loss of strength
rating. The Board notes that the medical evidence in this case does not show a ratable
impairment greater than seven percent permanent impairment of the right upper extremity.
Appellant did not submit any medical evidence supporting greater impairment than that
which he was granted by the Office.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,21 the Office has the discretion to reopen a case for
review on the merits. It must exercise this discretion in accordance with the guidelines set forth
in section 10.606(b)(2) of the implementing federal regulations,22 which provide that a claimant

14

Id.

15

Id. at 479, Figure 16-46.

16

Id.

17

Id. at 476, Figure 16-40.

18

Id.

19

Id. at 510, 16-35.

20

Id. at 508, 16.8a, Principles.

21

5 U.S.C. § 8128(a).

22

20 C.F.R. § 10.606(b).

4

may obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by the
(Office); or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[the Office.]”
Section 10.608(b) provide that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.23
ANALYSIS -- ISSUE 2
Appellant’s June 3, 2008 request for reconsideration did not allege or demonstrate that
the Office erroneously applied or interpreted a specific point of law. Additionally, he did not
advance a relevant legal argument not previously considered by the Office.
Appellant did not submit any additional medical evidence with his reconsideration
request, only a narrative statement which noted that Dr. Curnow had rated impairment as 30
percent. He indicated that he could lift anything with his right arm and has not been able to find
work since his agency released him on September 1, 2007. However, this is insufficient to show
that the Office erroneously applied or interpreted a specific point of law nor does it advance a
relevant legal argument not previously considered. Therefore, the Office properly determined
that this did not constitute a basis for reopening the case for a merit review. Consequently,
appellant is not entitled to a review of the merits of his claim under section 10.606(b)(2).
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his June 3, 2008 request for reconsideration.
CONCLUSION
The Board finds that appellant has no more than 15 percent right upper extremity
impairment. The Board further finds that the Office properly denied appellant’s request for
reconsideration of his case on its merits.

23

Id. at § 10.608(b).

5

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2008 and August 30, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed, as modified.
Issued: May 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

